Appeal from an order of the Jefferson County Court (Kim H. Martusewicz, J.), dated December 18, 2013. The order forever sealed a certain grand jury report.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Report, Grand Jury Exhibit 83A of Sept./Oct. 1993 Suffolk County Grand Jury IC, Term X., 221 AD2d 541, 541 [1995]; Matter of Report of Grand Jury of County of Tompkins Impaneled Apr. 24, 1984, 110 AD2d 44, 45 [1985]).
Present — Scudder, P.J., Centra, Peradotto, Lindley and Whalen, JJ.